On Remand from the Alabama Supreme Court

WISE, Judge.
The appellant, Dennis McGriff, was convicted of capital murder and was sentenced to death. We affirmed his conviction and the sentence of death. See McGriff v. State, 908 So.2d 961 (Ala.Crim.App.2000). On certiorari review, the Alabama Supreme Court found that the circuit court committed plain error in failing to instruct the jury on heat-of-passion intentional murder and manslaughter as lesser offenses to the charged offense of capital murder. It concluded that McGriff was entitled to a new trial. See Ex parte McGriff, 908 So.2d 1024 (Ala.2004).
Pursuant to the Supreme Court’s opinion in Ex parte McGriff, McGriff s conviction is reversed and this case is remanded to the circuit court of Houston County for proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.